ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-07-09_ORD_01_NA_00_EN.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


QUESTIONS CONCERNANT L’OBLIGATION
   DE POURSUIVRE OU D’EXTRADER
            (BELGIQUE c. SE
                          u NE
                             u GAL)


        ORDONNANCE DU 9 JUILLET 2009




                2009
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


QUESTIONS RELATING TO THE OBLIGATION
     TO PROSECUTE OR EXTRADITE
            (BELGIUM v. SENEGAL)


             ORDER OF 9 JULY 2009

                     Mode officiel de citation :
    Questions concernant l’obligation de poursuivre ou d’extrader
        (Belgique c. Sénégal), ordonnance du 9 juillet 2009,
                     C.I.J. Recueil 2009, p. 210




                           Official citation :
    Questions relating to the Obligation to Prosecute or Extradite
            (Belgium v. Senegal), Order of 9 July 2009,
                     I.C.J. Reports 2009, p. 210




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071066-4
                                            No de vente :   958

                                  9 JUILLET 2009

                                  ORDONNANCE




 QUESTIONS CONCERNANT L’OBLIGATION
    DE POURSUIVRE OU D’EXTRADER
        (BELGIQUE c. SE
                      u NE
                         u GAL)




QUESTIONS RELATING TO THE OBLIGATION
     TO PROSECUTE OR EXTRADITE
        (BELGIUM v. SENEGAL)




                                     9 JULY 2009

                                      ORDER

                                                                      210




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2009                                         2009
                                                                               9 July
                                                                             General List
                               9 July 2009                                    No. 144



              QUESTIONS RELATING
               TO THE OBLIGATION
          TO PROSECUTE OR EXTRADITE
                      (BELGIUM v. SENEGAL)




                                ORDER

Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
          AL-KHASAWNEH, BUERGENTHAL, SIMMA, KEITH, SEPÚLVEDA-
          AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF,
          GREENWOOD ; Registrar COUVREUR.

  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Arti-
cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
19 February 2009, whereby the Kingdom of Belgium instituted proceed-
ings against the Republic of Senegal in respect of a dispute concerning
Senegal’s compliance with its obligation to prosecute Mr. H. Habré, the
former President of the Republic of Chad, or to extradite him to Belgium
for the purposes of criminal proceedings,
   Having regard to the request for the indication of provisional measures
submitted by Belgium on the same date,
   Having regard to the Order of 28 May 2009 by which the Court ruled
on the said request for the indication of provisional measures ;

                                                                        4

       OBLIGATION TO PROSECUTE OR EXTRADITE (ORDER 9 VII 09)           211

   Whereas, at a meeting held by the President of the Court with the
Agents of the Parties on 6 July 2009, the Agents expressed the views of
their respective Governments regarding the time-limits that were neces-
sary to prepare the first round of written pleadings ; whereas the Agent of
Senegal, after setting out the various measures taken in Senegal, since
28 May 2009, to ensure the holding of the trial of Mr. Habré, stated that
too short a time-limit for the submission of the Counter-Memorial might
prejudice the efforts being made to hold that trial as soon as possible ;
and whereas the Agent of Belgium showed understanding for the position
of Senegal ;
   Taking account of the views of the Parties and the particular circum-
stances of the case,
  Fixes the following time-limits for the filing of the written pleadings :

  9 July 2010 for the Memorial of the Kingdom of Belgium ;
  11 July 2011 for the Counter-Memorial of the Republic of Senegal ;
and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ninth day of July, two thousand and
nine, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Kingdom of
Belgium and the Government of the Republic of Senegal, respectively.

                                           (Signed) Hisashi OWADA,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




                                                                         5

